Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
Response to Amendment
Applicant’s Amendment filed on 10/05/2020 has been entered and made of record.
Currently pending claims	1-7, 10-14
Independent Claims		1, 7 and 10
Amended Claims:		7 and 10
Cancelled (9/13/2019) 	8-9	
Newly Added:			13 and 14
Response to Arguments
Applicant’s arguments, see page 7, last para two paragraphs.-page 8, para. 1, filed 10/05/2020, with respect to claim 1 have been fully considered and are persuasive.
Applicant’s arguments, see page 7, last para two paragraphs through page 8, para. 1, filed 10/05/2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 U.S.C. 103  of claim 1-6
Claims 7 and 10-12 were indicated as allowable and reasons for indicating allowability was indicated in the final office action mailed on 7/6/2020 (see page 4-5).

Allowable Subject Matter
Claims 1-7 and 10-14  (renumbered as 1-12) are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [Claims 7 and 10-12 were indicated as allowable and reasons for allowability was provided in the final office action mailed on 7/6/2020 (see page 4-5). For claims 1-6, see applicant’s persuasive arguments/remarks page 7, last para two paragraphs.-page 8, para. 1, filed 10/05/2020 further with the examiner’s claim amendment], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481